ORDER
DIXON, Chief Justice.
Considering the petition of Respondent, John M. Standridge, and the recommendations of the Louisiana State Bar Association through its Committee on Professional Responsibility:
IT IS HEREBY ORDERED that John M. Standridge be and is suspended from the practice of law on the ground of medical incapacity and disability until the further order of this Court.
IT IS HEREBY FURTHER ORDERED that all pending disciplinary proceedings against John M. Standridge be held in suspense.